Exhibit 10.41

Performance Metrics for 2011 Annual Incentive Bonuses for Named Executive
Officers

The performance metrics for 2011 consist of two components:

1. Adjusted EBITDA

 

  •  

an “adjusted EBITDA” performance measure with the threshold, target and maximum
annual incentive bonus payouts depending on achievement of specified threshold,
target and maximum levels of adjusted EBITDA (with no amounts payable if
threshold performance is not achieved and payout amounts interpolated on a
straight line basis if actual adjusted EBITDA falls between the specified
adjusted EBITDA amounts for threshold and target achievement or between target
and maximum achievement);

 

  •  

The target bonus opportunity for 2011 is as set forth in each executive
officer’s employment agreement (150% of base salary for Mr. Ordan, 100% of base
salary for Messrs. Neeb and Haddock and $265,500 for Mr. Richards reflecting his
target annual bonus of 50% of his $235,000 annual base salary during the portion
of 2011 during which he served as chief accounting officer and a target annual
bonus of 100% of his $300,000 annual salary for the balance of 2011 during which
he is serving as chief financial officer, pro-rated). The threshold bonus
opportunity represents 50% of the target bonus opportunity. The maximum bonus
opportunity represents 200% of target for Mr. Ordan and 150% of target for
Messrs. Neeb, Haddock and Richards.

; subject to:

2. Discretionary Adjustment

 

  •  

a discretionary adjustment of -100% to +25% after the adjusted EBITDA payout
amounts are calculated based on the Company’s performance, as determined by the
Compensation Committee, against budgeted occupancy levels, budgeted community
revenue growth, budgeted community net operating income, budgeted general and
administrative expenses (total and recurring), peer shareholder returns and an
assessment by the Compensation Committee of the fulfillment of the Company’s
mission and standards of care, which factors the Company believes are critical
to its 2011 operations.

For purposes of calculating the adjusted EBITDA payout, “EBITDA” is net income
(loss) attributable to common shareholders but excludes depreciation and
amortization, interest income, interest expense and (provision for) benefit from
income taxes. “Adjusted EBITDA” further excludes stockholder litigation, buyout
fees, restructuring costs, write-off of capitalized project costs, allowance for
uncollectible receivables from owners, impairment of long-lived assets, gain
(loss) on investments, gain on fair value of liquidating trust note, other
income



--------------------------------------------------------------------------------

(expense), stock compensation, gain on the sale and development of real estate
and equity interests, loss from investments accounted for under the
profit-sharing method, discontinued operations (net of tax) and includes our
proportionate share of joint venture interest, taxes, depreciation, rent, and
amortization. Any incremental adjusted EBITDA from the acquisition of real
estate or venture interests that was not contemplated in arriving at the
specified adjusted EBITDA targets for 2011 will be excluded from the final
calculation of adjusted EBITDA in determining the threshold/ target/maximum
payout. However, the incremental recurring cash flow (to be determined by
arriving at net income per generally accepted accounting principles and
excluding depreciation and amortization expense) from unbudgeted acquisitions
will be added to the final adjusted EBITDA computation.